Citation Nr: 1044499	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a low 
back disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to August 1975.

This case comes before the Board of Veteran Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied service connection for hepatitis C and a psychiatric 
disorder and confirmed and continued a previous denial of 
entitlement to service connection for a chronic low back 
condition.

The Veteran was afforded a video hearing before the undersigned 
in October 2010 and a transcript of the hearing is of record.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claim for service 
connection for a psychiatric disability encompasses all 
psychiatric symptomatology, regardless of how that symptomatology 
is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of service connection for a chronic acquired 
psychiatric disorder and a low back disability are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed October 2002 rating decision, the RO denied 
entitlement to service connection for a low back disability. 

2.  Since the October 2002 rating decision, relevant medical 
records have been added to the claims folder.   

3.  The Veteran's hepatitis C was incurred as the result of his 
abuse of drugs in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's 
October 2002 rating decision, which denied service connection for 
a low back disability; the claim for service connection for a low 
back disability is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1103 (2010).

2.  Hepatitis C was not incurred in the line of duty.  38 
U.S.C.A. §§ 101(16), 105(a), 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.301(d), 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

The Veteran received pre-rating notice in compliance with the 
VCAA requirements in January 2007.  With regard to claims to 
reopen, the VCAA requires notice of the evidence needed to reopen 
the claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
January 2007 letter contained notice of what is necessary to 
establish a claim for service connection and informed the Veteran 
of what qualifies as new and material evidence.  The letter 
notified the Veteran that his claim for service connection for a 
low back disability was denied because there was no evidence of a 
chronic disability post service.  The Veteran also received 
notice in compliance with Dingess.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and afforded the Veteran a general VA 
examination with regard to his claims.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.

II.   New and Material Evidence 

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

In October 2002 the RO denied service connection for a low back 
disability, on the basis that there was no evidence of a chronic 
low back disability.  The Veteran did not appeal the decision and 
it became final.  The evidence of record at the time of the 
decision consisted of the Veteran's service treatment records and 
Houston VA Medical Center (VAMC) records dated from September 
2002 to October 2002.

In February 2006, the Veteran filed a new claim for service 
connection for a low back disability.  In order to reopen this 
claim, new and material evidence must be received.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence submitted since the last final rating decision 
includes a VA examination dated in May 2003; a January 2004 MRI 
of the lumbar spine from the West Houston Medical Center; Houston 
VAMC records dated from August 2005 to April 2006, from February 
2007 to May 2007 and from February 2007 to February 2008; and the 
Veteran's testimony at his October 2010 videoconference.  

The Board finds that all of the evidence is new evidence, as it 
has not been previously considered by decisionmakers.  The 
treatment records and MRI report are also considered material 
evidence as they provide a current diagnosis of degenerative disc 
disease of the lumbosacral spine.  As the claim was originally 
denied based on the absence of a current diagnosis, the new 
evidence provides a reasonable possibility of reopening the 
claim.  The evidence of record now shows complaints of back pain 
in service and a current disability.  Therefore, the claim is 
reopened.  

Hepatitis C

The Veteran asserts that he contracted hepatitis C in service 
while drinking with two servicemen who had hepatitis C.  For 
service connection to be granted for hepatitis C, the evidence 
must show that the Veteran's hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by service.  
The evidence must further show by competent medical evidence that 
there is a relationship between the claimed in-service injury and 
the Veteran's current hepatitis C.  Risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.  An injury or disease incurred during active 
service shall not be deemed in the line of duty if it is the 
result of alcohol or drug abuse, including the use of illegal 
drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).

The Veteran's service treatment records are negative for a 
diagnosis of hepatitis C and show that the Veteran used 
intravenous drugs in service.  His enlistment examination dated 
in June 1973 showed that he was in normal health.  An October 
1974 treatment record shows that the Veteran had a "history of 
hepatitis."  A February 1975 Service Alcohol and Drug Abuse 
Intake Record showed that the Veteran used intravenous heroin in 
the past month.  A March 1975 intake record noted occasional drug 
use.  His separation examination dated in May 1975 showed no 
notations of hepatitis C.   

At the hearing before the undersigned the Veteran reported that 
hepatitis C was diagnosed in 1975 and that he was hospitalized 
for hepatitis C while in service.  The service treatment records 
show no support for this assertion.  While the 1974 records show 
a history of hepatitis C there is no evidence of hospitalization 
in service.  At the hearing the Veteran also denied engaging in 
intravenous drug use while on active duty, a blatant 
contradiction to his in service and post-service treatment 
records.  

In May 2007 the Veteran reported that he started using drugs in 
1974 while in service.  He said he used heroin and hashish during 
this period of time.  Most notably, August 2005 treatment records 
document the Veteran's assertion that he developed hepatitis C in 
service "from drug use."  The Veteran's own testimony links his 
hepatitis C to drug use in service.  

The Veteran's doctor, Dr. V.A.S., submitted a letter in January 
2008 stating that the Veteran has hepatitis C.  He stated that 
the Veteran should seek disability for his condition, but does 
not relate the Veteran's condition to service.  

There is no post-service medical evidence of hepatitis C until at 
least 2005.  While the Board will concede a history of hepatitis 
C noted in service, service connection is not warranted.  
Hepatitis C is not deemed to be incurred in the line of duty as 
it was the result of the Veteran's own willful misconduct.  38 
U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(d).  There is no evidence that the Veteran was 
exposed to blood transfusions while in service and the Veteran's 
own testimony confirms that he used intravenous drugs and that 
his hepatitis is related to that drug use.  

Thus, the Board finds that service connection for hepatitis C is 
not warranted.
The Board is cognizant of the Veteran's appellate assertions, 
maintaining that he has service-related hepatitis C.   However, 
the Veteran's testimony is not found to be credible.  The Veteran 
asserted several times that he used heroin in service.  Moreover, 
the Veteran himself indicated that his hepatitis C originated in 
service due to drug related activity; yet at the hearing in 
October 2010, the Veteran testified that he did not use 
intravenous drugs in service.  The Veteran's blatant 
contradictions render his lay statements incredible.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  

Therefore, as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 
(1990).  The Veteran's claim for service connection for hepatitis 
C is denied. 

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability is 
reopened, the appeal is granted to this extent only.  


Service connection for hepatitis C is denied.  


REMAND

In view of the above determination that the Veteran's claim to 
reopen the previously denied claim for service connection for a 
low back disability is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 (1993), 
must be provided an opportunity to further develop the record and 
conduct a de novo review of the reopened claims, based on the 
evidence in its entirety.  Additional development with regard to 
the claim for service connection for a chronic acquired 
psychiatric disorder is also necessary.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The Veteran asserts that he is entitled to service connection for 
a psychological disorder incurred in service.  The evidence of 
record shows extensive treatment for psychiatric problems while 
the Veteran was in service.  Service treatment records show 
reports of depression, insomnia and nervous trouble.   The 
Veteran saw a psychiatrist in service for several months after 
engaging in a fight.  His personnel records also show that he was 
absent without leave (AWOL) in service and had difficulty with 
authority.  

Post service treatment records show diagnoses of anxiety, 
adjustment disorder with depressed mood and a psychotic disorder.  
While there is no medical nexus opinion  on file, the Board finds 
that due to the extensive reports of psychological symptomatology 
in service and evidence of post service diagnoses, the Veteran 
should be afforded a VA examination to determine his eligibility 
for service connection.  

With regard to the low back disability, the evidence shows 
complaints of back pain in service and current diagnoses of 
degenerative disc disease of the lumbar spine.  The Veteran 
asserts, in essence that his current back disability had its 
onset during service.  His representative has argued that he 
should be afforded a VA examination to determine the etiology of 
the back disability.  In light of the evidence of record and the 
assertions of the Veteran, the Board finds that an examination 
should be conducted to address the etiology of the current back 
condition.  See 38 C.F.R. § 3.159.  

At the hearing in October 2010, the Veteran testified that he was 
receiving current private treatment from Dr. Greenwall for his 
psychiatric condition.  He also testified that he was receiving 
treatment at the Houston VA medical center for both his back and 
psychiatric conditions.  The most recent VA treatment records in 
the claims file are dated in February 2008.  No private records 
of Dr. Greenwall have been requested or obtained.  The RO should 
attempt to obtain the outstanding pertinent treatment records.  

Accordingly, the case is REMANDED for the following action:

1.	Any pertinent VA inpatient or outpatient 
treatment records, subsequent to February 2008, 
the date of the most recent VA treatment 
reports of record, should be obtained and 
incorporated in the Veteran's claims folder.  
In addition, the RO should attempt to obtain 
treatment records of Dr. Greenwall, identified 
by the Veteran as providing treatment for his 
psychiatric condition.  The Veteran should be 
requested to sign the necessary authorization 
for release of any private medical records to 
the VA.  All records obtained must be 
associated with the claims file.

2.	The Veteran should then be afforded a VA 
orthopedic examination in order to more 
accurately determine the exact nature and 
etiology of his claimed low back disability.  
All pertinent symptomatology and findings 
should be reported in detail.  The claims file 
and a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  Following 
completion of the examination, the orthopedic 
examiner should identify the current lumbar 
spine disability or disabilities and whether it 
is at least as likely as not (a probability of 
50 percent) that the diagnosed disorder(s) had 
its onset during active service or is otherwise 
related to the Veteran's active service.  All 
such information and opinions, when obtained, 
should be made a part of the Veteran's claims 
folder.  In addition, any opinion expressed 
must be accompanied by a complete rationale.

3.	Schedule the Veteran for an examination 
regarding his psychiatric disorder to determine 
the nature, extent, and etiology of a chronic 
acquired psychiatric disorder.  In conjunction 
with the examination, the relevant documents in 
the claims folder should be made available to 
the VA examiner for review.  All indicated 
tests and studies, including psychological 
testing, if necessary, are to be performed and 
the examiner should review the results of any 
testing prior to completing the report.  For 
any diagnosed acquired psychiatric disability, 
the VA examiner should specifically offer an 
opinion as to whether it is at least as likely 
as not (a probability of 50 percent) that the 
diagnosed disorder is related to the Veteran's 
service. All such information and opinions, 
when obtained, should be made a part of the 
Veteran's claims folder.  In addition, any 
opinion expressed must be accompanied by a 
complete rationale.
 
4.	Thereafter, readjudicate the remaining issues 
on appeal based on a review of the entire 
evidentiary record.  If the desired benefit is 
not granted, a supplemental statement of the 
case should be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


